NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STEPHEN H. JOHNSON; PAULA A.                    No. 21-55208
JOHNSON,
                                                D.C. No. 5:19-cv-01387-PA-GJS
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

CALIBER HOME LOANS, INC.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    Percy Anderson, District Judge, Presiding

                            Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Stephen H. Johnson and Paula A. Johnson appeal pro se from the district

court’s order denying their second motion for post-judgment relief in their action

arising out of foreclosure proceedings. We have jurisdiction under 28 U.S.C.

§ 1291. We review for an abuse of discretion. Sch. Dist. No. 1J, Multnomah


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
County, Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). We affirm.

       The district court did not abuse its discretion in denying the Johnsons’

second motion for post-judgment relief because the Johnsons failed to establish

any basis for such relief. See id. at 1262-63 (grounds for reconsideration under

Federal Rule of Civil Procedure 60(b)).

       The Johnsons’ reliance on Lucky Brand Dungarees, Inc. v. Marcel Fashions

Group, Inc., 140 S. Ct. 1589 (2020), is misplaced because that case concerns claim

preclusion under federal law. See Costantini v. Trans World Airlines, 681 F.2d

1199, 1201 (9th Cir. 1982) (“A federal court sitting in diversity must apply the res

judicata law of the state in which it sits.”).

       AFFIRMED.




                                            2                                     21-55208